Citation Nr: 0711841	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  97-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left-sided visual 
defect, to include optic neuropathy.


REPRESENTATION

Veteran represented by:	Jennifer McGehee - Private 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his brother, and his cousin


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1954 to 
June 1956.

This matter comes before the Board on remand from the Court 
of Appeals for Veterans Claims (Court) which vacated the 
prior Board decision in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran fell in December 1955 while ice skating and cut 
his nose, and he believes that his fall in 1955 caused an 
optic nerve problem in his left eye.  

In June 2006, the Court vacated a March 2003 Board decision 
pursuant to the terms of a joint motion, which found the 
development of the veteran's claim was inadequate because it 
lacked an opinion as to whether the veteran's left eye 
disability (shown to be productive of 20/100 and 20/80 visual 
acuity on pre-induction evaluations) underwent an increase in 
severity beyond the normal progression during service (which 
showed left eye visual acuity of 20/70 at separation).  

In view of the instructions of the Court, the case is 
remanded for the following:  

1.  Schedule the veteran for an 
examination of his left eye.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it 
prior to conducting the examination.  The 
examiner should determine whether a pre-
existing left eye disability underwent a 
permanent increase in severity during 
service, and if so, whether the increase 
in severity was due to the natural 
progress of the disease.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

